Citation Nr: 1518081	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-32 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for irritable bowel syndrome (IBS) for the period from February 4, 2009 to October 8, 2009.  

2.  Entitlement to an initial disability rating in excess of 40 percent for IBS status post right hemicolectomy, evaluated as 40 percent disabling from December 1, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1991 to August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO granted service connection for IBS with an evaluation of 30 percent effective February 4, 2009.  

Subsequently, the Veteran underwent a laparoscopic hand assisted right hemicolectomy in October 2009.  In an April 2011 rating decision, the RO assigned a 40 percent evaluation for IBS status post right hemicolectomy, effective December 1, 2009, the day following the Veteran's period of convalescence due to the October 2009 surgery.  However, as this increase does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/Veterans Benefits Management System eFolders.


FINDINGS OF FACT

1.  The symptomatology associated with service-connected IBS caused no more than severe irritable colon syndrome from February 4, 2009 to October 8, 2009.  

2.  The symptomatology associated with service-connected IBS status post right hemicolectomy caused no more than severe symptoms, objectively supported by examination findings beginning December 1, 2009.  


CONCLUSIONS OF LAW

1.  From February 4, 2009 to October 8, 2009, the criteria for an initial disability rating in excess of 30 percent for IBS have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7319 (2014).

2.  As of December 1, 2009, the criteria for an initial disability rating in excess of 40 percent for IBS status post hemicolectomy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, DC 7329 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in March 2009.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records as well as private treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in August 2009, March 2010, and February 2011.  They describe the Veteran's gastrointestinal disability, take into consideration the relevant history, and provide adequate rationales for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).   

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Governing regulations provide that there are diseases of the digestive system, particularly with the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2014). 

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other. A single evaluation will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2014). 

DC 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress is rated as noncompensable (zero percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114 (2014).

DC 7329 provides ratings for resection of the large intestine.  Under that code, where there is resection of the large intestine with severe symptoms, objectively supported by examination findings, a 40 percent rating is assigned.  Where there is resection of the large intestine with moderate symptoms, a 20 percent rating is assigned.  Where post-resection symptoms are slight, a 10 percent rating is assigned.  38 C.F.R. § 4.114.  A note following the rating code informs that where residual adhesions constitute the predominant disability, the condition is rated under DC 7301.

Words such as mild, moderate, severe, and pronounced are not defined in the schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  

From February 4, 2009, to October 8, 2009

The RO assigned a 30 percent disability rating for IBS under DC 7319 for the period from February 4, 2009 to October 8, 2009.  The Veteran filed his claim in February 2009.  

Of record are treatment notes from Dr. J.E.M., dating back to 2006.  Relevant to the instant matter is a January 2009 treatment note that shows the Veteran complaining of abdominal pain up the left side of the abdomen.  Particularly, the Veteran complained of watery stools for the previous four to five days, vomiting blood the previous month, nausea, and dysuria.   

VA afforded the Veteran an examination for his IBS in August 2009.  During his interview with the examiner, the Veteran reported that he has frequent diarrhea, constant abdominal pain, rectal bleeding sometimes associated with the diarrhea, and occasional constipation.  He described flare-ups that occurred approximately two times per month, lasting from hours to days.  The Veteran also indicated that he would have anywhere from 3 to 15 bowel movements per day.  Last, he reported that he had taken 30 days off from work in the previous year due to IBS.  Physical examination revealed no evidence of anemia or malnutrition, and the abdomen was soft and nondistended.  

In his September 2009 notice of disagreement, the Veteran described his symptoms as being "lack of bowel control and uncontrollable pain."  Asserting his condition was worsening, the Veteran explained that he was constantly sick in bed or at home.  

On October 9, 2009, the Veteran underwent a hemicolectomy for his digestive disorder.  Consequently, the RO increased his disability rating to 100 percent effective October 9, 2009 based on surgical treatment necessitating convalescence.  A thorough review of the claims file shows no other records pertinent to the Veteran's IBS from February 4, 2009 until his hospitalization in October 2009 that led to a right hemicolectomy.  

After a thorough review of the records relevant to the time period between February 4, 2009 and October 8, 2009, the Board finds that an increased rating in excess of 30 percent is not warranted for that time period.  The Veteran's symptoms were primarily constant abdominal pain, alternating diarrhea and constipation, some blood in stools and vomiting during this period.  A single rating under DC 7319 is appropriate because that DC reflects the predominant disability picture.  38 C.F.R. § 4.114.  The Veteran's primary symptoms present over the course of the instant time period were abdominal pain, diarrhea, and constipation.  Thus, DC 7319 is appropriate.  

The Board finds that no other DC pertaining to the digestive system in 38 C.F.R. § 4.114 provides for a rating in excess of 30 percent based on the symptomatology exhibited by the Veteran of abdominal distress, diarrhea, and constipation, with associated nausea, vomiting, and occasional rectal bleeding.  The Board has considered a 60 percent rating under DC 7323 for ulcerative colitis.  However, as the Veteran's symptoms don't result in severe attacks with malnutrition, this rating is not appropriate.  The Board has also considered a 40 percent rating under DC 7306 for marginal ulcers.  However, this code is not applicable as there is no evidence that the Veteran has that condition.  Finally, a higher rating under DC 7346 for hiatal hernia is not warranted because there was no evidence of material weight loss.  Indeed, the record reflects weight gain over the course of the appeal.  

Of record are statements submitted by the Veteran regarding the severity of his symptoms.  Particularly, in September 2009, the Veteran reported a lack of bowel control and uncontrollable pain.  Even affording the Veteran's full credibility, nothing in the lay evidence provided shows the Veteran's symptoms have more closely approximated the criteria for a higher evaluation than 30 percent in the rating period from February 4, 2009 to October 8, 2009.  

The Board has also considered whether the Veteran's IBS disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as reflected in his complaints and clinical findings; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Since the first Thun element is not satisfied, further inquiry is not necessary.

In summary, the Board concludes that the preponderance of the evidence is against entitlement to an initial evaluation in excess of 30 percent for IBS from February 4, 2009 to October 8, 2009.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Beginning December 1, 2009

Beginning December 1, 2009, the RO assigned a 40 percent disability rating for IBS status post hemicolectomy under DC 7329.  

In March 2010, the Veteran underwent a VA examination for his IBS.  The examiner noted that he had reviewed the claims file.  Presenting, the Veteran reported that he had missed over 100 days of work as a result of his hemicolectomy.  He reported that he did not have any improvement after his surgery, with symptoms such as frequent abdominal cramping, alternating diarrhea and constipation still remaining the same.  The Veteran indicated that he had control of his bowel movements, but had experienced a few instances of fecal urgency with a small amount of soiling.  Despite this report, the Veteran stated that this was infrequent and he did not need incontinence pads.  He also reported that he occasionally vomited when in severe pain.  Finally, the Veteran reported that his boss had warned him that he potentially could be let go if he did not come to work on a regular basis.  He was assessed with IBS.  

The Veteran underwent another VA examination in February 2011 for impairment of sphincter control, a separate service-connected disorder which is assigned a separate evaluation.  The Veteran told the examiner during the interview that he did not seek an increased evaluation for his IBS, status post hemicolectomy.  Despite that, the Veteran indicated that he had been hospitalized "approximately 4 times for pain control" since his October 2009 surgery.  He had continued to work on a daily basis and had not missed any work other than the times he was hospitalized.  Physical examination revealed no distress, active bowel sounds, and mild discomfort upon deep palpation of the right upper quadrant.  

VA treatment notes from March 2010 show the Veteran presenting with abdominal pain.  The Veteran was assessed with chronic abdominal pain with resection of bowel.  The attending physician noted that the Veteran looked "ok not malnourished."  

In June 2011, the Veteran again presented at VA, describing abdominal pain as cramping and sharp located in his right upper quadrant without radiation.  The pain was present every day since 1994.  Bowel movements provided minimal relief from the pain.  The Veteran also reported a combination of diarrhea and constipation alternating with diarrhea being the predominant symptom.  

Thereafter, a January 2012 VA treatment note documents the Veteran presenting at the emergency room complaining of intermittent rectal bleeding over the previous few months.  The Veteran also reported increased abdominal pain.  An assessment from February 2012 listed chronic right sided abdominal pain with alternating diarrhea and constipation.  The pain was not worse after meals or better with defecation.  

Subsequently, VA afforded the Veteran another examination for his IBS in August 2012.  After interviewing the Veteran and extensively reviewing the records in the claims file, the examiner listed the Veteran's history with regards to his IBS.  Symptoms included moderate symptoms attributable to resection of the large intestine.  These symptoms included 10 to 15 bowel movements per day, mostly diarrhea.  There was fecal leakage.  The Veteran also had reported weight gain of 50 pounds over the previous year.  The Veteran attributed the weight gain to not being active.  Other symptoms were abdominal pain, diarrhea, constipation, abdominal distension, nausea, vomiting, and pulling pain on attempting work or aggravated by movements of the body.  

The Veteran also stated that his IBS caused him to often reschedule his work shifts or not go to work on account of the pain.  He had changed jobs because he was unable to perform physical duties due to his pain.  At that time, he was working at a desk, which reportedly was better.  The Veteran pointed to fatigue and pain as the biggest hindrances to work rather than diarrhea or constipation.  

The Board is not aware of any records subsequent to the August 2012 VA examination that are relevant to the instant case.  

Based on a review of the evidence beginning December 1, 2009, the Board concludes that a rating in excess of 40 percent for IBS status post hemicolectomy is not warranted for this time period.  The Veteran's symptoms include abdominal pain, alternating diarrhea and constipation, nausea, vomiting, and some pain on palpation.  The presently assigned 40 percent rating under DC 7329 specifically contemplates severe symptoms.  The Veteran's symptoms are consistent with severe symptoms.  Thus, the Veteran's symptomatology is adequately compensated for in the DC.  A higher rating is not warranted because there is no indication that residual adhesions constitute the predominant disability, as is necessary to warrant a 50 percent evaluation.  Assigning a rating under DC 7329 is appropriate because that DC reflects the predominant disability picture.  38 C.F.R. § 4.114.  

The Board has considered different DCs, and notes that the RO has granted service connection for impairment of sphincter control and assigned a separate 10 percent evaluation under DC 7332.  Therefore, symptoms consistent with constant slight, or occasional moderate leakage are already covered by DC 7332.  Also, for the same reasons as explained above, the Veteran's symptoms do not warrant higher ratings under DCs 7306, 7323, and 7346.  

The Board has also considered whether the Veteran's IBS status post hemicolectomy presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds that the first Thun factor is not met here because the record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his IBS status post hemicolectomy.  Additionally, the evidence does not show that the Veteran's IBS status post hemicolectomy has resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability.  The Board acknowledges the Veteran reported that he had missed more than 100 days of work in his March 2010 VA examination.  However, given the context of the record and the Veteran's reports, it is clear that the Veteran was referring to his hemicolectomy in October 2010 and the ensuing recovery.  As mentioned before, the RO increased his disability rating to 100 percent from October 9, 2009, to December 1, 2009, based on surgical treatment necessitating convalescence.  Thus, the Board considers the Veteran adequately compensated for the missed work.  Other than that time period, the Veteran reported a consistent work schedule.  

The Veteran also reported being hospitalized four times over the previous year in his August 2012 examination.  The Board does not find that this presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran is service connected for posttraumatic stress disorder; IBS status post hemicolectomy; and impairment of sphincter control.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

There is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact with each other in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In summary, the Board concludes that the preponderance of the evidence is against entitlement to an evaluation in excess of 40 percent for IBS status post hemicolectomy beginning December 1, 2009.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating in excess of 30 percent for irritable bowel syndrome (IBS) for the period from February 4, 2009 to October 8, 2009, is denied.   

Entitlement to an initial disability rating in excess of 40 percent for IBS status post right hemicolectomy, evaluated as 40 percent disabling as of December 1, 2009, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


